Citation Nr: 1722698	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO. 12-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for anxiety disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1992, January 2003 to March 2004, and from July 16, 2006 to July 21, 2006, with additional reserve duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran contends that service connection for a heart disability is warranted because it was incurred in service. The Veteran also seeks entitlement to service connection for anxiety, to include as secondary to a heart disability.

The Veteran was afforded a VA examination in May 2014. The VA examiner indicated that he could not answer whether the Veteran had a diagnosed, debilitating heart condition that was at least as likely as not incurred in or caused by military service without resorting to mere speculation because the definition of "debilitating heart condition" was not provided.

The VA examiner noted the Veteran's in-service diagnosis of an exercise induced left bundle branch block and stated that at the time of the May 2014 VA examination, the Veteran manifested a left bundle branch block which was present on resting electrocardiogram. The VA examiner opined that it was at least as likely as not a progression of the underlying cause (unspecified) of the Veteran's exercise induced left bundle branch block due to there being no alternative etiology for the left bundle branch block. However, the VA examiner indicated that the echocardiographic evaluation of the heart was normal and that with no evidence of dysynchrony on echocardiography, it was problematic to attribute any significant reduction in METS (metabolic equivalents) level due to left bundle branch block (limited effect on functional capacity). 

A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"). Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991). "Injury" is defined as "damage inflicted on the body by an external force." See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing Dorland's Illustrated Medical Dictionary 901 (29th ed. 2000)). "Disease" means "any deviation from or interruption of the normal structure or function of a part, organ, or system of the body." Terry, 340 F.3d at 1384 (citing Dorland's at 511). Compensation under the statutes and regulations pertaining to direct service connection requires disability due to disease or injury that occurred in service. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). The Board does not have sufficient information to conclude on whether the Veteran's diagnosed left bundle branch block is a disability for VA purposes; therefore, clarification from the May 2014 VA examiner is required prior to adjudicating the claim. 

Moreover, because the Veteran contends that service connection for an anxiety disorder is warranted as secondary to a heart disability, this issue is inextricably intertwined such that it should not be reviewed while the pending claim for service connection for a heart disability remains unresolved. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other). Thus, adjudication of the remaining service connection claim for an anxiety disorder issue must be held in abeyance pending further development of the Veteran's claim for service connection for a heart disability.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who provided the May 2014 VA medical opinion, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion(s). Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The rationale for all opinions expressed must be provided. Based on examination results (if applicable) and a review of the record, the examiner should identify if the Veteran currently has a heart disability.

The examiner is to review the entire record, examine the Veteran if determined necessary, and then answer the following question: 

Given that echocardiography in May 2014 was normal, specifically, with no evidence of ventricular dyssynchrony, is there any reason to conclude that in apparent isolation a left bundle branch block would be the cause of a current disability?

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the above is complete, readjudicate the Veteran's claims. If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

